Attachment
Response to Arguments
	Applicant argues that Graesser does not teach the second decorative material having a plastic foil that has a relief. This argument is found unpersuasive. First, the relief itself can be considered a plastic sheet or foil, which meets the claimed limitation of the second decorative foil having a plastic foil that has a relief. (Claim 3 of Graesser). Second, the second carrying decorative layer can be plastic sheet (foil) (Claim 5 of Graesser). Applicant’s citation of the example teaching a metal second carrying layer is unpersuasive, as examples do not limit the broad disclosure of Graesser. Patent documents are relevant for all they contain and are not limited to examples (MPEP §2123). Thus, Graesser teaches the second decorative material can be a plastic foil that has a relief. 
	Applicant argues McQuade does not teach the plastic foil. This argument is found unpersuasive, as Graesser teaches the plastic foil as discussed above. 
	Applicant argues the combination of Graesser and McQuade would not be obvious-to-try, due to the time difference between the patents. This argument is found unpersuasive, as the combination of Graesser and McQuade is not based on obvious-to-try. Rather, the combination of Graesser and McQuade is based on teaching, suggestion and motivation (TSM) provided by McQuade. Here, McQuade teaches inlays for decorative purposes can be embossed with textures and embossing allows a manufacturer to easily vary or tailor the appearance of the relief and resulting decorative product. (Column 3, Lines 15-35; Column 1, Lines 54-70). Thus, McQuade teaches one with ordinary skill in the art it would be possible to emboss the relief of Graesser, as McQuade provides the motivation of allowing easy and varied appearances. Therefore, the difference of time does not affect a §103 TSM obviousness rejection. 
The motivation for Graesser and McQuade also apply to double-patent rejection of McQuade with the issued Patent 10,518,505.
The remaining arguments regarding dependent claims have been found unpersuasive, as Graesser and McQuade teach the claimed invention. 
The rejections have been maintained. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781